PD-0500-15 THRU PD-0505-15
                             NO 05-14-00978CR                 COURT OF CRIMINAL APPEALS
                             In The                                 APR 28 2015
                             Court of Criminal Appeals
                             Austin,    Texas
                                                                 Abe!Acosta,Cferk
                             Nicholas    Amos
                                                                       Court of
                                v                                                 APPeals
                             The State of Texas                        APR 22
                                                                                  2015
                             From Appeal No. 05-il4-OO978CR          OerkL^tz
                             Trial Cause No.    F-1341905-U                   District

                FIRST MOTION FOR EXTENSION OF TIME TO FILE P             fflrJgD IN
                                                                             IMINAL APPEALS
                DISCRETIONARY REVIEW
                                                                        W 01 2015

               To the Honorable Judges of the Court of Criminal Abel
                                                                 AppesPPf^' c'erk


    Comes now, Nicholas Amos, Petitioner, and files this motion for an extension
f sixty (60) days in which to file a Petition For Discretionary Review.            In support
5f this motion, appealant shows the court the following:



                                        I.


    The Petitioner was convicted in the 291st District Court of Dallas County,

Texas of the offense of Fraudulent use or Possession of identifying information

of an Elderly Person-in Cause No 05^14-00978Qg, styled State of Texas vs. Nicholas
\mos.   The Petitioner appealed to the Court of Appeals, 5th Supreme Judicial Distrid

The case was affirmed on March 31, 2015.



                                       II.


Ihe Present deadline for filing the Petition for Discretionary Review is April 30,
2015.   the Petitioner has not requested any extension prior to this request.
                                  III.


Petitioner's request for an extension is based upon the following facts:

Petitioner was not informed of the decision of the Courts of Appeals in affirming

his case until';April 13, 2015.    Since that time, Petitioner has been attempting

to obtain'l;egal representation in this matter.    The attorney on record for the
         ,,..<• :: •• ^k
appeal, Allen Fishburn, has informed Petitoner that he will not represent the
           .-*t»fA !-.>'••'-;-' ,.-
petitibnere'oh fthe^"Petition for Discretionary Review.




Wherefore,.Petitioner Prays This Court Grant This Motion And Extend The Deadline

cFor Filing The Petition For Discretionary Review in Case No 05-14-00978CR to

June 30, 2015.




                                                          LNictiolas   Amos
                                                           Peti*ionerPrBr6e   Se
                                                          Texas Department of
                                                           Criminal Justice
                                                           Clements Unit
                                                          TDCJ-ID# 1932817
                                                          Amarillo, Texas 79107
                          Certificate   of   Service




I certify that a true and correct copy of the above and foregoing first Motion

For Extension Of Time to file a Petition for Discretionary Review, has been ,.

Forwaded by U.S. Mail, Postage Prepaid, First Class, to the Attorney for State

Michael R. Casillas, at 133 N Riverfront Blvd. LB19 Dalls, TX 75207-4399, and

to the State Prosecuting Attorney, P.O. Box 12405, Austin, Texas 78711 on this

the 20th day of April,   2015.



                                                       "Petitioner, Pro Se

I, Nicholas Amos, TDCJ# 1932817, being presently incarcerated in the Bill Clements

Unit of the Texas Department of Criminal Justice in Potter County, Texas, verify

and declare under penalty of perjury that the foregoing statements are true and

correct.   Executed on this the 20th day of April,     2015.



                                                               tdcu#   ls^asn